Citation Nr: 0121157	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  95-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
March 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South, Carolina.  In that determination, the RO denied the 
veteran's claim for service connection for a seizure 
disorder.  The RO granted service connection for residuals of 
a head scar and assigned a noncompensable disability 
evaluation.  Subsequently, the veteran perfected an appeal 
with the Board regarding the aforenoted claims.  

In February 1998, the veteran had a hearing at the Central 
Office in Washington, D.C. before the undersigning Board 
member.  

In November 1999, the Board denied the veteran's claim for 
service connection for a seizure disorder and the claim for 
an increased rating for residuals of a head scar.  The 
veteran, in turn, appealed the Board's decision to the United 
States Court of Veterans Appeal (now known as the United 
States Court of Appeals for Veteran's Claims (Court)).  

In October 2000, the Court granted a joint motion for partial 
remand (filed by the parties).  The Court vacated that part 
of the Board decision that denied service connection for a 
seizure disorder, and remanded the case to the Board for 
further development.  The Court also dismissed the remaining 
issue.  The case has now been returned to the Board for 
compliance with the directives of the joint motion.  


FINDINGS OF FACT

1.  The veteran was involved in combat with the enemy during 
service and was awarded the Purple Heart.  

2.  The medical evidence does not establish that the 
veteran's seizure disorder is related to service.  


CONCLUSION OF LAW

A seizure disorder was neither incurred in nor aggravated by 
service; and epilepsy cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In the November 1999 decision, the Board denied the veteran's 
claim for service connection for a seizure disorder based on 
the fact that the claim was not well grounded.  The Court 
vacated and remanded this matter to Board for the purpose of 
determining whether the claim is well grounded.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified by the 
new statute have been complied with during the pendency of 
this matter.  Specifically, the Board in March 1998 remanded 
the veteran's claim for service connection for a seizure 
disorder for the purpose of obtaining outstanding evidence 
identified by the veteran pertinent to the claim and to 
afford the veteran a VA examination for the purpose of 
determining the etiology of his seizure disorder.  In VA 
letters dated in March, May, and August of 1998, the veteran 
and his representative were notified of the information and 
evidence that VA would obtain, and the evidence that the 
veteran was expected to provide in support of his claim.  
Indeed, the RO has obtained VA and private medical reports, 
and the veteran has submitted private medical records and lay 
statements in support of his claim.  The veteran's service 
medical records were obtained and associated with the claims 
folder, and such records appear to be intact.  In addition, 
the RO has provided the veteran with a VA examination, 
including a medical opinion, and the report has been 
associated with the claims file.  Furthermore, the Court in 
the joint remand allowed the veteran to submit additional 
evidence and argument in support of his claim for service 
connection for a seizure disorder.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The report of an entrance examination dated in January 1968 
shows that a clinical evaluation of the neurological system 
was normal.  The same was shown on an extension examination 
in May 1972, a re-enlistment examination in September 1972, 
and June 1975.  Entries dated in November and December 1973 
show that the veteran complained of dizziness that was 
associated with the onset of the flu and that the veteran 
complained of headaches.  

Private medical records reflect that the veteran was involved 
in an automobile accident in March 1976 wherein he sustained 
multiple lacerations to the right temple.  X-rays of the 
skull dated in March 1976 revealed 2 rectangular densities 
projected in the region of the right frontal area that 
appeared to be foreign bodies in the skin; there were no 
skull fractures or pathologic intracranial calcifications, 
and the sella turcica was normal.  The pineal gland was not 
calcified.  

A service medical record dated in May 1976 shows that the 
veteran was involved in an accident and he sustained a blow 
to the right frontal area.  

Private hospitalization records dated in August 1978 reflect 
that the veteran was seen on an emergency basis for a gash on 
his skull after having been involved in an automobile 
accident.  A skull series associated skull series conducted 
to rule out fracture showed normal mineralization of the 
bones.  The skull series was considered normal.  

There were clinical findings of a neurological disorder at a 
promotion examination in December 1978.  In March 1980, the 
veteran was involved in another automobile accident.  At that 
time, there were no reported head injuries.  The report of a 
separation examination in March 1982 showed that there were 
no clinical findings of a neurological disorder.  

VA outpatient treatment records dated in March 1984 reflect 
that the veteran was seen headaches.  The report of a VA 
examination dated in December 1984 showed no complaints of 
regarding a seizure disorder.  

A private medical record dated in February 1985 shows that 
the veteran was seen for headaches.  

The record includes a letter dated in October 1985 from one 
of the veteran's comrades. Therein the witness described 
injuries, including an injury to the face, that he indicated 
that he observed the veteran receive while they were in 
combat.  

A VA neurological medical record dated in June 1993 shows 
that the veteran had a history of head injuries during 
service.  The veteran reported having blackouts in 1974, 
1978, 1982, and 1984. The veteran also related that he had 
been involved in two motor vehicular accidents.  The 
neurological examination and an electroencephalogram (EEG) 
associated with the examination were within normal limits.  
The diagnosis was seizure disorder.  In July 1993, it was 
noted that the veteran had episodes of blackouts since taking 
Tigestol.  He was diagnosed as having a seizure disorder.  A 
May 1994 VA report for vocational rehabilitation purposes 
reflects, in pertinent part, that the veteran has had 
blackout spells during the past 13 years.  At the conclusion 
of a physical examination, the veteran was diagnosed as 
having possible minor cerebral seizure disorder, among other 
things.  At an October 1997 examination for PTSD, the veteran 
was diagnosed as having a seizure disorder.  

Social Security Administration records shows a history of 
seizure disorder and psychological ailments.  The veteran was 
awarded SSA disability benefits for his psychological 
ailments.  

The record includes a statement dated in April 1994 of one of 
the veteran's fellow servicemen.  The affiant indicated that 
he knew the veteran when he was on special assignment from 
1974 to 1980 and that he witnessed the veteran experience two 
blackouts in the 1980s.  Each time, the veteran denied having 
had blackout episodes.  

In February 1998, the veteran testified at a personal hearing 
before the Board.  The veteran testified and the record shows 
he was awarded the Purple Heart.  The veteran stated that he 
was a forward gunner and was thrown off a boat during combat 
and received injuries to his head and other areas.  The 
veteran added that subsequent to that injury he experienced 
seizures, but he never sought medical attention for the 
seizures, that the tried to cover them up because he wanted 
to make the Navy his career.     

Pursuant to a March 1998 Board remand, the veteran was 
accorded a VA examination in May 1998 to determine the 
etiology of his seizure disorder.  Available for review were 
the veteran's claims folder and his service medical records 
referred to as health records from the Navy.  In reviewing 
the Navy health records, the examiner stated that there was 
evidence that the veteran was involved in combat duty and 
incurred a head injury while serving in Vietnam in 1969.  It 
was noted that the extent of the head injury and the residual 
effects were not well documented.  The veteran related that 
he did not report his disorder because he did not want to 
jeopardize his military career.  The veteran reported that he 
had blackouts during service, but he was not always cognizant 
of such spells and was told that he had lost consciousness.  
The veteran related that his periods of blackouts caused him 
to become involved in automobile accidents.  The examiner 
noted that the general physical and neurological examinations 
were unremarkable.  The examiner concluded that the history 
provided by the veteran was consistent with partial complex 
seizure with loss of consciousness.  The examiner noted that 
further studies may be required to determine whether the 
veteran has a seizure disorder.  

In that the examiner did not provide an opinion regarding the 
etiology of the veteran's seizure disorder in May 1998, 
another report was provided.  In that report which is undated 
(but was dictated in March 1999), the examiner stated that 
when he examined the veteran previously the only evidence for 
epilepsy of complex partial seizure nature was provided in 
the history provided by the veteran and that there was no 
documentation medically of the veteran having had a seizure.  
The examiner noted that after reviewing the veteran's file a 
second time that there was no evidence of the veteran having 
incurred a substantial head injury in the blast injury 
offered by the veteran or that the head injury consisted of 
any risk factors for epilepsy such as cerebral contusion, 
depressed skull fracture, or laceration of the brain.  The 
examiner noted that up until a period of time after 1986 the 
issue of head injury and seizure did not arise in any of the 
veteran's pleadings and he did not request any consideration 
for a diagnosis of epilepsy.  The examiner opined that if the 
veteran had developed epilepsy as a result of a head injury 
he would not have been able to conceal that fact through his 
time in the military.  The examiner further opined that the 
diagnosis of seizure disorder could not be established on the 
basis of the information at hand and noted that there were 
questions as to whether the veteran actually has epileptic 
seizures.  If the veteran has seizures, the examiner 
indicated that there is no clear evidence that any seizure 
disorder could be related to the injury the veteran claimed 
that he received in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110, 1131.  Certain diseases, including 
epilepsies, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2000).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, if the evidence 
is consistent with the circumstances, conditions or hardships 
of such service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
Court has held that "satisfactory lay or other evidence" 
under 38 U.S.C.A. § 1154(b) means "credible evidence."  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  This 
section considerably lightens the burden of a combat veteran 
who seeks benefits for disease or injury which he alleges 
were incurred in combat in service.  Id.

Based on a review of the record, the Board notes that the 
veteran was awarded, among other decorations, the Purple 
Heart and, as such, the Board will accept this documentation 
as proof of the veteran's combat status.  Consequently, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are for application in this case.

In this matter the veteran asserts that he developed a 
seizure disorder as a result of service.  Specifically, the 
veteran testified that he incurred an injury to his head 
during combat with the enemy and as a result thereof he 
developed symptoms associated with a seizure disorder.  The 
Board notes that the veteran's service medical records do not 
reflect that the veteran incurred an injury to his head 
during combat.  However, the evidence demonstrates that the 
veteran was involved in combat and statements of the 
veteran's comrades provide that the veteran incurred an 
injury to his head during a combat situation.  Inasmuch as 
this satisfactory, credible lay evidence supports a finding 
that the veteran sustained a head injury during service, 
38 U.S.C.A. § 1154(b); Collette, supra, the medical evidence 
does not establish that the veteran's injury is related to 
his seizure disorder.  Libertine v. Brown, 9 Vet. App. 521, 
524 (1996)  The Board recognizes that the veteran was 
involved in a number of motor vehicular accidents during 
service; however, neurological and skull studies in 1972, 
1976, 1978, and 1980 are essentially unremarkable.  The 
veteran was not diagnosed as having a seizure disorder until 
1993, many years after the veteran separated from service.  
In that connection, service connection on a presumptive basis 
is not warranted.  Furthermore, the medical evidence does not 
associate the veteran's seizure disorder to service.  In 
fact, the VA examiner in May 1998, after reviewing the 
veteran's complete medical records, opined that he could not 
establish that a correlation existed between the veteran's 
seizure disorder and incidents in service.  This physician 
had access to all of the veteran's medical records, both in 
service, and subsequent to his discharge.  Thus, in the 
absence of a nexus between the veteran's seizure disorder and 
service, service connection for a seizure disorder is not 
warranted.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board recognizes the veteran's contentions that he was 
involved in a number of motor vehicular accidents in service 
because of blackouts caused by his seizure disorder and the 
lay statements regarding the veteran's service injuries and 
symptoms witnessed by the affiants.  However, as discussed 
above, these representations cannot serve to prove that the 
veteran's seizure disorder was caused by service.  While the 
veteran and his witnesses are competent to describe the 
symptoms and events he experienced during service, they are 
not competent to proffer a medical diagnosis or a medical 
opinion regarding the etiology of his seizure disorder.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In reaching its decision, the Board has considered the matter 
of resolution of reasonable doubt in the veteran's favor.  
However, application of the benefit-of-the-doubt rule is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Such is decidedly not the case in this 
instance where, as reported earlier, there is no competent 
medical evidence of record which establishes that the 
veteran's seizure disorder is related to service.  


ORDER

Service connection for a seizure disorder is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

